Exhibit99.1 BPZ Energy Obtains Permit Extension at Albacora Field HOUSTON, July 3, 2012 (GLOBE NEWSWIRE) BPZ Energy (NYSE:BPZ) (BVL:BPZ), an independent oil and gas exploration and production company, announced today that the Peruvian Ministry of Energy and Mines (MEM) has granted extension of the gas flaring permit for the Company's Albacora field operations through December 28, 2012, allowing oil production testing to continue. Peruvian regulations require permits for gas flaring if gas reinjection or commercial gas sales are not occurring. Although the necessary equipment to reinject gas and water at Albacora was installed early in the year, it is currently idle as the corresponding environmental permit to allow for reinjection is still being finalized. Once the environmental permit is received and the equipment startup process begins, the recently granted gas flaring permit also allows for any necessary flaring while bringing the currently idled reinjection equipment to operating condition. About BPZ Energy Houston-based BPZ Energy, which trades as BPZ Resources, Inc. on the New York Stock Exchange and the Bolsa de Valores in Lima, is an independent oil and gas exploration and production company which has exclusive license contracts for oil and gas exploration and production covering approximately 2.2 million acres in four properties in northwest Peru.The Company is currently executing the development in Block Z-1 of the Corvina oil discovery, as well as the redevelopment of the Albacora oil field, and the exploration of Blocks XIX, XXII and XXIII, in parallel with the execution of an integrated gas-to-power strategy, which includes generation and sale of electric power in Peru and the development of a regional gas marketing strategy.The Company also owns a non-operating net profits interest in a producing property in southwest Ecuador.Please visit the Company's website at http://www.bpzenergy.com for more information. Forward Looking Statement This Press Release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward looking statements are based on our current expectations about our company, our properties, our estimates of required capital expenditures and our industry. You can identify these forward-looking statements when you see us using words such as "will," "expected," "estimated," and "prospective," and other similar expressions.These forward-looking statements involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward looking statements. Such uncertainties include the success of our project financing efforts, accuracy of well test results, results of seismic testing, well refurbishment efforts, successful production of indicated reserves, satisfaction of well test period requirements, successful installation of required permanent processing facilities, receipt of all required permits, and the successful management of our capital expenditures, and other normal business risks. We undertake no obligation to publicly update any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. Cautionary Statement Regarding Certain Information Releases The Company is aware that certain information concerning its operations and production is available from time to time from Perupetro, an instrumentality of the Peruvian government, and the Ministry of Energy and Mines ("MEM"), a ministry of the government of Peru. This information is available from the websites of Perupetro and MEM and may be available from other official sources of which the Company is unaware. This information is published by Perupetro and MEM outside the control of the Company and may be published in a format different from the format used by the Company to disclose such information, in compliance with SEC and other U.S. regulatory requirements. Additionally, the Company's joint venture partner in Block Z-1, Pacific Rubiales Energy Corp. ("PRE"), is a Canadian public company that is not listed on a U.S. stock exchange, but is listed on the Toronto (TSX), Bolsa de Valores de Colombia (BVC) and BOVESPA stock exchanges.As such PRE may be subject to different information disclosure requirements than the Company.Information concerning the Company, such as information concerning energy reserves, may be published by PRE outside of our control and may be published in a format different from the format the Company uses to disclose such information, incompliance with SEC and other U.S. regulatory requirements. The Company provides such information in the format required, and at the times required, by the SEC and as determined to be both material and relevant by management of the Company. The Company urges interested investors and third parties to consider closely the disclosure in our SEC filings, available from us at 580 Westlake Park Blvd., Suite 525, Houston, Texas 77079; Telephone: (281) 556-6200. These filings can also be obtained from the SEC via the internet at www.sec.gov. CONTACT: A. Pierre Dubois Investor Relations and Corporate Communications BPZ Energy (281) 752-1240 pierre_dubois@bpzenergy.com
